Citation Nr: 0013119	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
left knee condition as secondary to the veteran's service-
connected right knee disability and assigned a 10 percent 
evaluation, effective September 10, 1996; continued a 30 
percent evaluation for the veteran's right knee condition; 
and denied a TDIU.

The veteran's attorney has raised a claim for a permanent and 
total rating for pension purposes.  Since this matter has not 
been adjudicated, it is referred to the RO for appropriate 
action.  


REMAND

The Board notes that the veteran is service-connected for 
residuals, total knee replacement, right, currently evaluated 
as 30 percent disabling; degenerative joint disease, 
lumbosacral spine, currently evaluated as 10 percent 
disabling; degenerative joint disease, right hip, currently 
evaluated as 10 percent disabling; and degenerative joint 
disease, mild, left knee, currently evaluated as 10 percent 
disabling.  The veteran's combined rating is 50 percent.  
38 C.F.R. § 4.25 (1999). 

In addition to denying a TDIU claim, the May 1997 RO decision 
noted above also denied a rating in excess of 30 percent for 
the veteran's right knee condition, and granted service 
connection and assigned a 10 percent rating for a left knee 
condition.  In the veteran's Notice of Disagreement received 
by the RO in July 1997, he disputed every item in the 
decision which did not fully grant the benefits sought.  In a 
statement received in September 1997, disagreement was 
expressed concerning an RO decision in December 1996 denying 
secondary service connection for a left hip disability.  The 
Board finds that these statements meet the requirements for a 
Notice of Disagreement with the denial of a rating in excess 
of 30 percent for a right knee condition, the initial rating 
of 10 percent for the left knee condition (see Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999)), and the denial of 
secondary service connection for a left hip disability.  
38 C.F.R. § 20.201 (1999).  As there is no indication that 
the veteran has been provided a Statement of the Case with 
respect to the increased rating, assignment of a higher 
initial rating, and secondary service connection for a left 
hip disability claims, those issues must be remanded for 
further development by the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board further finds that, in statements submitted on 
behalf of the veteran by his attorney during this appeal, the 
issues of increased ratings for the veteran's service-
connected low back and left hip disabilities have been 
raised.  The determination of the veteran's claims for 
increased ratings could significantly affect his claim of 
entitlement to TDIU.  The Court of Appeals for Veterans' 
Claims (Court) has held that such issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issues have been rendered.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The jurisprudence 
of the Court is clear that "a TDIU rating claim predicated 
on a particular service-connected condition is 'inextricably 
intertwined' with a rating increase claim regarding the same 
condition . . . ." Holland v. Brown, 6 Vet. App. 443 (1994).

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issues of 
increased ratings for his right knee 
condition, the initial rating assigned 
for his left knee condition (effective 
September 10, 1996), and secondary 
service connection for a left hip 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to the December 1996 
(left hip) and May 1997 RO decisions. 

2.  The RO must adjudicate the 
intertwined claims of entitlement to 
increased ratings for the veteran's 
degenerative joint disease lumbosacral 
spine, and degenerative joint disease 
right hip.  If the full benefits sought 
are not granted, the veteran and his 
attorney must be issued an appropriate 
Statement of the Case, and they should be 
advised of the need to file a timely 
substantive appeal. 

3.  Thereafter, the RO should 
readjudicate the claim for a TDIU rating.  
If the benefits sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and be 
given the opportunity to respond on 
appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


